on         3/10/2015                     4:42:20               PM,



                                                                                                               STAN                   STANART
                                                                                 COUNTY                    CLERK,                  HARRIS                COUNTY,                        TEXAS

                                                                                              PROBATE                    COURTS                   DEPARTMENT
                                                                                                                                                                                                               FILED IN
                                                                                                                                                                                                        1st COURT OF APPEALS
                                                                                                                                                                                                            HOUSTON, TEXAS
                                                                                                                                                                                                        3/10/2015 4:48:30 PM
                                                                                                                 10th        day      0f March,             2015                                        CHRISTOPHER A. PRINE
                                                                                                                                                                                                                Clerk

    CAN        DACE              SCHWAGER
    1417       RAMADA                       DR.
    HOUSTON,                        TEXAS            77062




    RE:             In the       Estate        0f:      RUBY            S. PETERSON,                        INCAPACITATED
                CauseN0.:427208-401


    Dear       MS.           SCHWAGER,


    Please          be adv1sed               that    we are            1n rece1pt             0f y0ur   N0t1ce                 0f     Appeal,           filed      FEBRUARY                        9, 2015.                   We          herew1th               n0t1fy       y0u      that

    y0ur       appeal             is   due        MARCH                11, 2015.                At this time                 I am          n0tifying            y0u        that        the     appeal              is    assigned                t0     the        1ST        C0urt       0f
    Appeals.

I

                           t0    TRAP          34.5         b(2)       a designati0n                must         be                          Please        pr0vide             the names                 0f        the         d0cuments                 being            requested,
    the      date         d0cuments                were       filed      and date             0f    any        signed          0rders.          Y0u        will       be     resp0nsible                     f0r        the        c0st     0f    the         rec0rd          which       is

                per         page.       Y0ur         appeal           must       be    prepared            and        paid      f0r      bef0re         MARCH                 11,       2015.


    Please           c0ntact           0ur        0ffice       with       this        inf0rmati0n               as      s00n        as      p0ssible.             If y0u          n0     l0nger              wish             t0     appeal           this       matter,         please
    n0tify          us     in writing             and      deliver        t0 me         f0r    filing.


    If y0u          have         any    further            questi0ns         regarding              this       matter,         please          feel     free       t0 c0ntact                Maris0l               Hastings                at 713-755-6425.




                                                                                                                                                                       Sincerely,


                                                                                                                                                                       STAN              STANART,
                                                                                                                                                                       Harris            C0unty              Clerk




                                                                                                                                                                                                               F. WASHINGTON
                                                                                                                                                                       Department                     Head
                                                                                                                                                                       Pr0bate               C0urts           Department
                                                                                                                                                                       (713)755-6425


    SS/IFW/CC:


                         First      C0urt         0f Appeals
                         301     Fannin           Street
                         H0ust0n,            Texas           77002P.O.




                                                                                                1525       I                          TX      77251-1525              I                      755-6425



                                                        (Rev. 09/24/2011)                                                                                                                                                                                    1            1




                                                                                                                                                                                                                                                                                      1